DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Charles F. Charpie on 5/27/2022.
The application has been amended as follows: 
In the claims:

1. An insulation assembly comprising: a three-sided insulation envelope configured to form a cavity, the cavity configured to receive a section of uninsulated, existing duct work, the three-sided insulation envelope forming an opening; and a discrete insulation cap, separate and apart from the three-sided insulation envelope is configured to seat against the three-sided insulation envelope thereby encapsulating the uninsulated, existing ductwork and sealing the opening;
wherein the three-sided insulation envelope is formed from a folded duct board.

Cancel claim 3.

12. A method of using an insulation assembly comprising the steps of: forming a cavity with a three-sided insulation envelope, the cavity configured to receive a section of uninsulated, existing duct work, the three-sided insulation envelope forming an opening; and seating a discrete insulation cap, separate and apart from the three-sided insulation envelope against the three-sided insulation envelope, thereby encapsulating the uninsulated, existing ductwork and sealing the opening; and including the step of forming the three-sided insulation envelope from a folded duct board.

Cancel claim 13.

Change claim 14 to depend from claim 12.

Allowable Subject Matter
Claims 1-2, 4-12 and 14-20 are allowed.
 The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest both the claimed apparatus and method, specifically an insulation assembly having a three sided insulation envelope formed from a folded duct board and a discrete insulation cap, separate and apart from the three-sided insulation envelope, together in combination with the other elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R DEAL whose telephone number is (469)295-9216. The examiner can normally be reached M-F generally 8-4 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID R DEAL/Examiner, Art Unit 3753                                                                                                                                                                                         
/CRAIG M SCHNEIDER/Supervisory Patent Examiner, Art Unit 3753